Exhibit 10.1

 



EXECUTION COPY



 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered
effective as of July 16, 2015 (“Effective Date”), between Car Charging, Inc. a
Delaware corporation, (the “Company”), whose principal place of business is 1691
Michigan Avenue, Suite 601, Miami Beach, Florida 33139 and Michael J. Calise
Jr., an individual (the “Executive”), whose address is 247 Edelen Avenue, Los
Gatos, CA 95030.

 

RECITALS

 

A.                The Company, through its Affiliates and subsidiaries, sells,
installs, and maintains electric vehicle charging stations located on municipal
or privately owned real property within designated areas throughout the United
States and abroad (the “Business”).

 

B.                 The Executive is an individual with extensive experience in
the EV charging industry as well as the Company and the Company wishes to employ
Executive as its Chief Executive Officer.

 

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:

 

1.      EMPLOYMENT. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment in his capacity of Chief Executive Officer
reporting directly to the Board of Directors of the Company (the “Board”), upon
the terms and conditions hereinafter set forth. All the employees of the Company
shall directly or indirectly report to the Executive. The Company may also
direct that the Executive serve as a member of its or its Affiliates’ boards. In
the event of service on any Board, the Executive may receive additional
compensation, consistent with that received by other employees that are Board
Members. The Company may also direct Executive to perform such duties for other
entities which are now or may in the future be affiliated with the Company and
its Affiliates, subject to the limitation that Executive’s overall time
commitment is comparable to similarly situated executives. Executive shall serve
the Company and the Affiliates exclusively, faithfully, diligently and to the
best of his ability; however, nothing shall restrict Executive from
participation in charitable endeavors. Executive agrees during the Term (as
hereinafter defined) of this Agreement to devote all of his full-time business
efforts, attention, energy and skill to the performance of his employment to
furthering the interest of the Company and the Affiliates. During the Term
(including any renewals thereof) as defined, herein Executive shall have such
duties and responsibilities commensurate with said position. For purposes of
this Agreement, “Affiliate” with respect to either Party, shall mean any entity
which directly or indirectly controls or is controlled by, or is under common
control with that Party. The Executive’s principal work location shall be in the
San Francisco/San Jose/Bay Area, California or such other location as mutually
agreed to by the parties in writing.

 

a.       Unless otherwise directed by the Board, Executive shall serve as a
member of the Company’s OPFIN Committee and Executive Committee.

 

b.      The Company agrees it will nominate the Executive to serve as a member
of Board of Directors of the Company for so long as Executive is employed by the
Company as its Chief Executive Officer.

 





 

 



2.      COMPENSATION/BENEFITS.

 

a.       Salary. Company shall pay Executive a base salary (the “Base Salary”)
of Two Hundred Seventy Five Thousand Dollars ($275,000) per year, paid in
accordance with the Company’s payroll policies and procedures for all employees.

 

b.      Equity Compensation. Within ten (10) days of the Effective Date,
Executive shall receive the options listed below. Each price class of the
options (as set forth below) shall vest and become exercisable at the rate of
25% of the total number of shares in each price class on the twelve (12) month
anniversary of the Effective Date and 1/16 of the total number of shares in each
price class each quarter thereafter on the quarterly anniversary of the
Effective Date (the “Initial Vesting Schedule”).

 

c.       All options issued to Executive during the term shall be subject to the
following terms:

 

 

Existing Outstanding Security

Number of Options to be Issued Pursuant to Section 2(b)

 

Option Exercise Price

Common Stock/Convertible Preferred Stock (as converted)



3,584,400



$0.70

Options or Warrants with an exercise price equal to or less than $1.49



1,588,016



$1.00

Options or Warrants with an exercise price between $1.50 and 1.99



26,422



$1.50

Options or Warrants with an exercise price between $2.00 and 2.99



287,970



$2.00

Options or Warrants with an exercise price equal to or more than $3.00



1500



$3.00

 

 

Page 2 of 11

 



 

(i)All options will be a qualified incentive stock option to the maximum extent
allowed by the tax code and will be subject to the terms of the Company’s stock
plan.

 

(ii)All options shall have a four (4) year term from the vesting date.

 

(iii)No option issued to Executive as a result of outstanding options/warrants
shall be exercisable prior to the exercise of the corresponding existing
warrant/option for which it is issued.

 

(iv)The foregoing notwithstanding, in the event an existing warrant/option
expires or is otherwise terminated, the corresponding options issued to the
Executive shall automatically expire.

 

(v)In the event the Company is able to negotiate an amendment to an existing
warrant/option, the corresponding option issued to the Executive may be
similarly amended at the option of the Company.

 

d.      Signing Bonus. The Company shall deliver to Executive (i) $75,000 worth
of the Company’s common stock, based on the closing price on the Effective Date
and pursuant to the Company’s standard Omnibus Incentive Plan Stock Award
Agreement, and (ii) a $25,000 cash payment within ten (10) days of the Effective
Date.

 

e.       Annual Performance Bonus. Within thirty (30) days of Executive’s
acceptance of this position, Executive and the Board of Directors will mutually
set the Key Performance Indicators (“KPIs”) for Executive’s annual performance
bonus. Executive will be initially eligible to receive an annual performance
bonus in the amount of $100,000.00. Any entitled annual performance bonus shall
be payable in January after the end of each year, and awarded for meeting the
KPIs mutually set by Executive and the Board of Directors for the prior calendar
year. Executive and the Board of Directors will meet at the beginning of each
calendar year to set the KPIs and the annual bonus amount for that calendar
year.

 

Executive may receive an additional bonus in the form of cash and/or stock, at
the discretion of the Board of Directors, or pursuant to one or more written
plans adopted by the Board of Directors of the Company.

 

f.       Employee Benefits. The Executive shall be entitled to participate in
all benefit programs of the Company currently existing or hereafter made
available to executives and/or other executive employees, including, but not
limited to, pension and other retirement plans, including any 401K Plan, group
life insurance, dental insurance, medical insurance, sick leave, vacation and
holidays.

 

g.      Key Man Insurance. The Company may elect to obtain a Key Man term
insurance policy on the Executive and the Company will be named the
payee/beneficiary on such policy.

 

h.      Paid Time Off. The Company provides a flexible Paid Time Off (“PTO”)
program that will allow Executive to use PTO for absences due to illness,
vacation or personal need. The amount of PTO Executive will be granted will be
20 days, or 160 PTO hours, based upon an eight hour work-day. Upon the
termination or expiration of Executive's employment by Company under this
Agreement, Executive shall not be entitled to compensation for any unutilized
PTO.

 



Page 3 of 11

 

  

i.        Business Expense Reimbursement. The Executive shall be entitled to
receive reimbursement for all reasonable, out-of-pocket expenses incurred and
approved by the Company.

 

3.         TERM. The Term of employment hereunder will commence on the date
hereof. Executive’s employment with the Company shall be at will and both
parties shall have the right to terminate this Agreement at any time, with or
without notice and with or without cause.

 

4.      TERMINATION AND SEVERANCE. Upon Executive’s termination of employment
for any reason, Executive shall be entitled to receive any accrued but unpaid
base salary and any accrued, vested benefits in accordance with the terms of the
Company’s employee benefit plans, and Executive shall not otherwise be entitled
to any further compensation or benefits by reason of any such termination,
except as provided below.

 

a.       Termination for other than Cause, Death or Disability or Resignation by
Executive for Good Reason. If the Company (or any parent or subsidiary or
successor of the Company) terminates Executive’s employment with the Company
other than for Cause, death or disability, or (ii) the Executive resigns from
such employment for Good Reason, then, Executive will be entitled to the
following:

 

(i)Severance Benefits. Executive will be entitled to (A) a lump sum payment of
severance pay equal to nine (9) months of Executive’s Base Salary, as then in
effect (less applicable withholdings); (B) up to 100% of Executive’s annual
performance bonus amount prorated based on what may have been earned through the
date of termination based on the KPIs then in effect; and (C) provided that
Executive timely elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for Executive
and Executive’s eligible dependents, reimbursement from the Company for the
COBRA premiums for such coverage (at the coverage levels in effect immediately
prior to such termination) for up to twelve (12) months following the
termination date, as long as Executive remains eligible for COBRA; provided,
however, that if the Company determines that reimbursed COBRA premiums would be
deemed to be discriminatory or to otherwise violate the then-applicable
provisions of the Patient Protection and Affordable Care Act and the Health Care
and Education Reconciliation Act of 2010, and the guidance and regulations
issued thereunder, the Company will in lieu thereof provide to Executive a
taxable monthly payment, payable on the last day of a given month, in an amount
equal to the monthly COBRA premium that Executive would be required to pay to
continue Executive’s group health coverage in effect on the termination of
employment date (which amount will be based on the premium for the first month
of COBRA coverage), which payments will commence on the month following
Executive’s termination of employment and will end on the earlier of (x) the
date upon which Executive obtains other employment or (y) the date the Company
has paid an amount equal to twelve (12) payments.

 

(ii)Accelerated Vesting. Executive will be entitled to an additional nine (9)
months of accelerated vesting with respect to the number of shares subject to
Executive’s then outstanding, unvested equity awards that Executive may have at
such time of such termination, prorated based on the number of days in the
relevant quarter.

 



Page 4 of 11

 

 

b.      Termination for other than Cause, Death or Disability or Resignation by
Executive for Good Reason three months or less prior to, or upon, or within
Twelve Months Following a Change of Control. If within three months or less
prior to, or upon, or within twelve (12) months following a Change of Control
(i) the Company (or any parent or subsidiary or successor of the Company)
terminates Executive’s employment with the Company other than for Cause, death
or disability, or (ii) the Executive resigns from such employment for Good
Reason, Executive will be entitled to receive all of the severance benefits
listed in Section 4(a) above and the following additional benefits:




(i)Accelerated Vesting.

 

1.If the termination of Executive under this Section 4(b) occurs in the second
year of Executive’s employment, Executive will be entitled to an additional
three (3) months of accelerated vesting with respect to the number of shares
subject to Executive’s then outstanding, unvested equity awards that Executive
may have at the time of such termination, prorated based on the number of days
in the relevant quarter.

 

2.If the termination of Executive under this Section 4(b) occurs in the third
year of Executive’s employment, Executive will be entitled to an additional six
(6) months of accelerated vesting with respect to the number of shares subject
to Executive’s then outstanding, unvested equity awards that Executive may have
at the time of such termination, prorated based in the number of days in the
relevant quarter.

 

3.If the termination of Executive under this Section 4(b) occurs in the fourth
year of Executive’s employment, Executive will be entitled 100% accelerated
vesting with respect to the number of shares subject to Executive’s then
outstanding, unvested equity awards that Executive may have at the time of such
termination.

 

c.       Termination for Cause, Death or Disability; Resignation without Good
Reason. If Executive’s employment with the Company (or successor of the Company)
terminates voluntarily by Executive (except upon resignation for Good Reason),
for Cause by the Company or due to Executive’s death or disability, then (i) all
vesting will terminate immediately with respect to Executive’s outstanding
equity awards, (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(iii) Executive will only be eligible for severance benefits in accordance with
the Company’s established policies, if any, as then in effect.



d.      No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

e.       Cause. For purposes of this Agreement, “Cause” is defined as (i)
Executive is convicted of, or pleads nolo contendere or guilty to, a felony;
(ii) Executive engages in misconduct resulting in either case in significant
economic or reputational harm (other than immaterial harm) to the Company; (iii)
any act of fraud, embezzlement, or misappropriation by Executive that is
materially injurious to the Company; (iv) repeated and material failure by
Executive to substantially perform such individual’s principal job duties and
obligations (for reasons other than disability or death); provided, that, the
failure of Executive or the Company to achieve certain results, such as the
Company’s business plan, in and of itself, would not constitute “Cause”; (v)
material failure or willful refusal by Executive to materially comply with
reasonable policies, standards, instructions or regulations established by the
Company; provided, that, the failure of Executive or the Company to achieve
certain results, such as the Company’s business plan, in and of itself, would
not constitute “Cause”; or (vi) the material breach by Executive of this
Agreement or any other material written agreement entered into between the
Executive and the Company. The Company shall not terminate Executive for Cause
(except pursuant to clause “(i)” or clause “(ii)” above) without first providing
Executive with written notice of the acts or omissions constituting the grounds
for such termination and expiration of a cure period of 30 days following the
date of such notice, or if such violation is not reasonably curable within such
30-day period but Executive is proceeding diligently and in good faith to cure
such violation, such longer period as is reasonably needed by Executive, not to
exceed 45 days following the date of such notice. For purposes of this
definition, an act or omission is “willfull” if it was knowingly done, or
knowingly omitted to be done, by Executive and Executive knew or a reasonable
person would have known that such act or omission was contrary to the best
interests of the Company or would otherwise constitute “Cause.“  Any act, or
failure to act, done based on or in accordance with specific instructions
pursuant to a resolution duly adopted by the Company’s board of directors or
based upon the advice of counsel shall be conclusively presumed to be done, or
omitted to be done, by Executive in the best interests of the Company.

 



Page 5 of 11

 

  

f.       Change of Control. For purposes of this Agreement, “Change of Control”
of the Company is defined as: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 50%
of the total voting power represented by the Company’s then outstanding voting
securities; (ii) the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or (iii) the consummation of the sale or disposition by the
Company of all or substantially all the Company’s assets. Notwithstanding the
foregoing provisions of this definition, a transaction will not be deemed a
Change of Control unless the transaction qualifies as a “change in control
event” within the meaning of Section 409A.

 

g.      Good Reason. For the purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent: (i) any material and
adverse change in Executive’s position with the Company; (ii) any material
diminution in the Executive’s title, duties, authority, responsibilities and
reporting relationships; (iii) a reduction in Executive’s base salary or annual
performance bonus amount; or (iv) any material breach by the Company of any
agreement between the Company and Executive; provided, however, that with
respect to any Good Reason termination, the Board will be given not less than 30
days’ written notice by Executive (within 90 days of the occurrence of the event
constituting Good Reason) of Executive’s intention to terminate Executive’s
employment for Good Reason, such notice to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Good Reason is based, and such termination shall be
effective at the expiration of such 30-day notice period only if the Company has
not fully cured such act or acts or failure or failures to act that give rise to
Good Reason during such period or if such violation is not reasonably curable
within such 30-day period but the Company is proceeding diligently and in good
faith to cure such violation, such longer period as is reasonably needed by
Company, not to exceed 45 days following the date of such notice.

 



Page 6 of 11

 

  

5.       NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

 

a.       Executive acknowledges that the Company’s: (1) trade secrets, private
or secret processes, methods and ideas, as they exist from time to time, patents
and information concerning the Company’s services, business records and plans,
inventions, acquisition strategy, price structure and pricing, discounts, costs,
computer programs and listings, source code and/or subject code, copyright,
trademark, proprietary information, formulae, protocols, forms, procedures,
training methods, development/technical information, know-how, show-how, new
product and service development, advertising budgets, past, present or planned
marketing, activities and procedures, method for operating the Company’s
Business, credit and financial data concerning the Company’s customers,
marketing and (2) advertising, promotional and sales strategies, sales
presentations, research information, revenues, acquisitions, practices and plans
and information which is embodied in written or otherwise recorded form, and
other information of a confidential nature not known publicly or by other
companies selling to the same markets and specifically including information
which is mental, not physical (collectively, the “Confidential Information”) are
valuable, special and unique assets of the Company, access to and knowledge of
which have been provided to Executive by virtue of Executive’s association with
the Company. In light of the highly competitive nature of the industry in which
the Company’s business is conducted, Executive agrees that all Confidential
Information, heretofore or in the future obtained by Executive as a result of
Executive’s association with the Company shall be considered confidential.

 

b.      The Executive agrees that the Executive shall (1) hold in confidence and
not disclose or make available to any third party any Confidential Information
obtained directly or constructively from the Company, unless so authorized in
writing by the Company; (2) exercise all reasonable efforts to prevent third
parties from gaining access to the Confidential Information; (3) not use,
directly or indirectly the Confidential Information except in order to perform
the Executive’s duties and responsibilities to the Company; (4) restrict the
disclosure or availability of the Confidential Information to those who have
read and understood this Agreement and who have a need to know the information
in order to achieve the purposes of this Agreement without the prior consent of
the Company; (5) not copy or modify any Confidential Information without prior
written consent of the Company, provided, however, that such limitation on
copying or modification of any Confidential Information does not include any
modifications or copying which would otherwise prevent the Executive from
performing his duties and responsibilities to the Company; (6) take such other
protective measures as may be reasonably necessary to preserve the
confidentiality of the Confidential Information; and (7) relinquish, and require
all of its employees to relinquish, all rights it may have in any matter, such
as drawings, documents, models, samples, photographs, patterns, templates,
molds, tools or prototypes, which may contain, embody or make use of the
Confidential Information, promptly delivery to the Company any such matter as
the Company may direct at any time, and not retain any copies or other
reproductions thereof.

 

c.       Executive further agrees (1) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements and discoveries which
may be conceived, made or acquired by Executive as the direct or indirect result
of the disclosure by the Company of the Confidential Information to Executive;
(2) that all such ideas, inventions, improvements and discoveries conceived,
made or acquired by Executive, alone or with the assistance of others, relating
to the Confidential Information in accordance with the provisions hereof shall
belong to the Company and that Executive shall not acquire any intellectual
property rights in the ideas under this Agreement except the limited right to
use set forth in this Agreement; (3) that Executive shall assist in the
preparation and execution of all applications, assignments and other documents
which the Company may deem necessary to obtain patents, copyrights and the like
in the United States and in jurisdictions foreign thereto, and to otherwise
protect the Company.

 



Page 7 of 11

 

 



d.      Excluded from the Confidential Information, and therefore not subject to
the provisions of this Agreement, shall be any information which the Executive
can show (1) at the time of disclosure, is in the public domain as evidenced by
printed publications; (2) after the disclosure, enters the public domain by way
of printed publication through no fault of the Executive; (3) by written
documentation was in his possession at the time of disclosure and which was not
acquired directly or indirectly from the Company; or (4) by written
documentation was acquired, after disclosure, from a third party who did not
receive it from the Company, and who had the right to disclose the information
without any obligation to hold such information confidential. The foregoing
exceptions shall apply only from and after the date that the information becomes
generally available to the public or is disclosed to the Executive by a third
party, respectively. Specific information shall not be deemed to be within the
foregoing exceptions merely because it is embraced by more general information
in the public domain. Additionally, any combination of features shall not be
deemed to be within the foregoing exceptions merely because individual features
are in the public domain. If the Executive intends to avail himself of any of
the foregoing exceptions, the Executive shall notify the Company in writing of
his intention to do so and the basis for claiming the exception.

 

e.       Upon written request of the Company, Executive shall return to the
Company all written materials containing the Confidential Information. Executive
shall also deliver to the Company written statements signed by Executive
certifying all materials have been returned within five (5) days of receipt of
the request.

 

6.      SALES RESTRICTIONS. Until such time as Executive has sold all of the
shares acquired pursuant hereto, or issued upon conversion of securities
acquired pursuant hereto, Executive shall only have the right, in the aggregate
and upon consent of the Company, to sell, dispose of or otherwise transfer any
of the shares or any options, warrants or other rights to purchase such shares
or any other security of the Company which Executive owns or has a right to
acquire as of the date hereof (the “Bleedout Shares”) up to five of percent (5%)
of the total daily trading volume of the Company’s shares.

 

a.       Any subsequent issuance to and/or acquisition by Executive of common
shares or options or instruments convertible into common shares will be subject
to the provisions of this Section 6.

 

b.      Until such time as Executive has sold all of the Bleedout Shares, upon
request from the Company, Executive shall deliver to the Company a written
statement detailing all sales, transfers or other transactions of the Company’s
securities and (ii) Executive’s current holdings of Company securities.

 

c.       Permitted Transfers. Notwithstanding the foregoing restrictions on
transfer, Executive may, at any time and from time to time, transfer the
Bleedout Shares (i) as bona fide gifts or transfers by will or intestacy, (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the Warrant Holder, provided that any such transfer shall
not involve a disposition for value, (iii) to a partnership which is the general
partner of a partnership of which Warrant Holder is a general partner, or (iv)
make a gift of to an organization exempt from taxation under Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended provided, that, in the case of
any gift or transfer described in clauses (i), (ii), (iii) or (iv), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned so that in the aggregate, no more than the number of Bleedout Shares
allowable under Section 6 above may be transferred on a given day, except in
accordance with the terms hereof. For purposes hereof, “immediate family” means
any relationship by blood, marriage or adoption, not more remote than first
cousin.

 



Page 8 of 11

 

  

d.      Ownership. Until such time as Executive has sold the shares in question,
Executive shall retain all rights of ownership in the Bleedout Shares,
including, without limitation, voting rights and the right to receive any
dividends that may be declared in respect thereof.

 

e.       Company and Transfer Agent. The Company is hereby authorized to
disclose the existence of this Agreement to its transfer agent. Company and its
transfer agent are hereby authorized to decline to make any transfer of the
Bleedout Shares if such transfer would constitute a violation or breach of this
Agreement.

 

f.       Survival. The provisions of this Section 6 shall survive the expiration
or earlier termination of: (i) this Agreement, and/or (ii) Executive’s
employment.

 

g.      Financing Lock-Up Agreement. Executive additionally agrees to execute
and return that certain Lockup Agreement (the “Lockup”) required of all
executive officers and directors of the Company pursuant to the Company’s most
recent round of financing. For the avoidance of doubt, during the term of the
Lockup, the restrictions contained therein shall prevail over any conflicting
sales restriction obligations in this Agreement. Upon the expiration or
termination of the Lockup, the sales restrictions contained in this Agreement
shall remain in full force and effect and, in the event of a conflict between
the sales restriction provisions of this Agreement and any other agreement to
which Executive and the Company are parties, the terms stated herein shall
prevail.

 

7.      AMENDMENTS. This Agreement shall not be modified or amended except by
written agreement duly executed by the parties hereto.

 

8.      HEADINGS. All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.

 

9.      COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original;
but all counterparts shall together constitute one and the same instrument.

 

10.  ENTIRE AGREEMENT. This Agreement constitutes the final understanding and
agreement between the parties with respect to the subject matter hereof and
supersedes all prior negotiations, understandings and agreements between the
parties, whether written or oral. Nothing in this Agreement will prevent or
restrict Executive from serving on the Board of Directors of public or private
companies and receiving compensation from such service.

 



Page 9 of 11

 

 



11.         GOVERNING LAW. This Agreement is to be construed and enforced
according to the laws of the State of California.

 

12.         CONSTRUCTION.

 

a.       This Agreement shall not be construed more strictly against one party
than the other, merely by virtue of the fact that it may have been prepared by
counsel for one of the parties, it being recognized that both Company and
Executive have contributed substantially and materially to the negotiation and
preparation of this Agreement.

 

b.      In construing this Agreement, the singular shall include the plural and
the plural shall include the singular, and the use of any gender shall include
every other and all genders.

 

13.         VENUE. Venue in any action arising from this Agreement shall be in
Santa Clara County, California.

 

14.         SEVERABILITY. Inapplicability or unenforceability of any provision
of this Agreement shall not limit or impair the operation or validity of any
other provision of this Agreement or any such other instrument.

 

15.         NON-ASSIGNABILITY. This Agreement is personal in nature and not
assignable by any party hereto, except that the Company may assign this
Agreement to an Affiliate.

 

16.         BINDING EFFECT. This Agreement shall be binding upon and inure to
the benefit of the parties, its successors, transferees and assigns.

 

17.         PAYMENT OF COSTS AND LEGAL FEES UPON BREACH.  In the event of a
breach by Executive of the terms of this Agreement, Executive shall be
responsible to pay all reasonable costs, fees and expenses (including reasonable
attorney fees) incurred in connection with the exercise or enforcement of any of
the Company’s rights, powers or remedies pursuant to this Agreement and directly
connected to such material breach, (including in all trial, bankruptcy and
appellate proceedings) regardless of whether or not suit is filed.  In the event
suit is filed, Executive shall be required to pay the Company’s costs and
reasonable legal fees for such material breach if the Company’s claim and/or
claims is/are upheld by an Order of the Court prior or subsequent to trial or by
stipulation or other settlement document whereby the Company prevails on any
and/or all of its claims against Executive.

 

18.         RIGHT TO WORK.  For purposes of federal immigration law, Executive
will be required to provide to the Company documentary evidence of Executive’s
identity and eligibility for employment in the United States.  Such
documentation must be provided to the Company within five (5) business days of
the date of this Agreement or this Agreement may be terminated.

 

19.         NO CONFLICTING OBLIGATIONS. Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this
Agreement. Executive further represents and warrants to the Company that he has
returned all property and confidential information belonging to any prior
employer.

 



Page 10 of 11

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date in Santa Clara County, California.

 



  Car Charging, Inc.         By:     Name: Michael D. Farkas   Its: Chief
Executive Officer           EXECUTIVE         By:     Name: Michael J. Calise
Jr.

 



Page 11 of 11

 